I concur in the conclusion that it is within the discretion of a sentencing court to decide whether the time served by the defendant under a previous void conviction and sentence for a different offense should be taken into *Page 250 
consideration in determining what sentence should be imposed after a subsequent plea of guilty to a different offense. The only present requirement as to the length of time to be served is that it must conform to the statutory limits. But I do not agree that this Court should suggest legislation which would make it mandatory upon a sentencing court to reduce a sentence by the length of time already served under a void conviction and previous sentence for a different offense. Mr. Justice BUTZEL suggests that "possibly" the criminal code should be amended to that effect.
We have often said that the desirability or the propriety of legislation is not for the Court. We should not depart from that rule.
"The desirability or the propriety of Act No. 170 [Pub. Acts 1941] is not for the court." Evans Products Co. v. State Boardof Escheats, 307 Mich. 506, 548.
"The court does not decide the policy of legislation. If the objection merits consideration the remedy lies in legislative action." General American Life Ins. Co. v. Wojciechowski,314 Mich. 275, 287.
  NORTH and DETHMERS, JJ., concurred with BOYLES, J. *Page 251